230 P.3d 82 (2010)
235 Or. App. 187
STATE of Oregon, Plaintiff-Appellant,
v.
Heather Dawn SHEARER, Defendant-Respondent.
210506967, 210506289; A141195 (Control), A141196.
Court of Appeals of Oregon.
Argued and Submitted March 25, 2010.
Decided April 28, 2010.
Leigh A. Salmon, Assistant Attorney General, argued the cause for appellant. With her on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Zachary L. Mazer, Deputy Public Defender, argued the cause for respondent. With him on the brief was Peter Gartlan, Chief Defender, Office of Public Defense Services.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Reversed and remanded. State v. Coulombe, 228 Or.App. 211, 215, 206 P.3d 1161 (2009) ("A defendant consents to a delay following his or her knowing failure to appear at a mandatory court appearance.").